PER CURIAM.
Petitioner Ronald McPherson seeks cer-tiorari review of the trial court’s order denying his motion to modify sentence as untimely. The State could not show cause why the petition shouldn’t be granted. For the following reasons, we grant Mr. McPherson’s petition.
On July 17, 2013, Mr. McPherson was found guilty on two counts of burglary of a conveyance and sentenced to five years in prison. On September 16, 2013, he gave corrections officials a motion for modification or reduction of his sentence for filing with the court. Under the “Mailbox Rule,” a document filed by a pro se inmate is timely if placed in the hands of an institution official for mailing on or before the last day for filing. See Thompson v. State, 761 So.2d 324, 326 (Fla.2000). The Florida Rules of Criminal Procedure require that motions to modify or reduce a sentence be filed within sixty days after imposition. See Fla. R.Crim. P. 3.800(c). The sixtieth day from July 17, 2013, was Sunday, September 15, 2013. Pursuant to the Florida Rules of Judicial Administration, the filing deadline rolls to the next business day — Monday, September 16, 2013 — the same day that Mr. McPherson gave his motion to corrections officials. See Fla. R. Jud. Admin. 2.514(a)(1)(C). Because Mr. McPherson placed his motion in the hands of corrections officials on the last day of the period, it must be considered timely filed.
We GRANT the Petition for Writ of Certiorari, QUASH the Order Denying Defendant’s Motion for Modification or Reduction of Sentence, and REMAND the matter for consideration of Mr. McPherson’s motion on the merits.
LEWIS, C.J., THOMAS, and OSTERHAUS, JJ., concur.